*963Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: For reasons stated at Supreme Court, Onondaga County (Reagan, J.), we affirm the order denying summary judgment to defendant County of Onondaga. However, we find no basis in this record to support liability against the contractor, Davis-Walbridge. Thus the motion for summary judgment should have been granted and the complaint against DavisWalbridge, Inc. dismissed. (Appeal from order of Supreme Court, Onondaga County, Reagan, J. — summary judgment.) Present—Callahan, J. P., Denman, Green, Pine and Lawton, JJ.